DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:  Claim 1 is amended as below because the claim language is unclear and confusing to which “data” being referring between the “user’s data” and “smartphone’s data” and “final data”.   Claims 2 and 6 are corrected due to lack of antecedent basis problem as bellow:

Claim 1, line 11, change the phrase “data” to --- user’s data and/or the smartphone data---.

Claim 1, line 16, change the phrase “data” to --- the user’s data ---.

Claim 1, line 19, change the phrase “data” to --- the user’s data and/or the smartphone data---.

Claim 1, line 23, change the phrase “data” to --- the final data ---.

Claim 2, line 2, change the phrase “the first” to --- a first ---.



Claim 6, line 2, change the phrase “of data” to --- of the user’s data---.

Claim 6, line 2, change the phrase “propagated data” to --- the propagated smartphone data---.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a tracking and alerting traffic management system, to determine a social distance or norms violation between a plurality of communicative pairs, the system comprising:
a Closes Circuit Television (CCTV) for capturing images comprising user's data like user movements and facial data, wherein each of the image have a plurality of communicative pairs including two communicating entities participating in a corresponding one or more of a communicative act; and
a processor having Convolution Neural Network (CNN) technology for analyzing and reverting data to a control room to determine a pairwise social distancing based on a particular behavior like a movement, stopping or falling.



Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.






/VAN T TRIEU/
Primary Examiner, Art Unit 2685